Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 1 of 18 PageID #: 1341




 EXHIBIT 11
  Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 2 of 18 PageID #: 1342
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

                                                                    [6] terms of university's “refund and bill adjustment policy”
                                                                    precluded students from recovering on their breach of
                  2021 WL 1049980
                                                                    contract and unjust-enrichment claims seeking a refund of
    Only the Westlaw citation is currently available.
                                                                    comprehensive fees.
      United States District Court, D. Vermont.

              Nilay Kamal PATEL and
                                                                    Motion granted in part, denied in part, and reserved in part.
           Rachel A. Gladstone, Plaintiffs,
                         v.
                                                                    Procedural Posture(s): Motion to Dismiss for Failure to
       UNIVERSITY OF VERMONT AND STATE                              State a Claim.
       AGRICULTURAL COLLEGE, Defendant.

                      Case No. 5:20-cv-61                            West Headnotes (19)
                               |
                      Signed 03/15/2021
                                                                     [1]    Federal Civil Procedure
Synopsis                                                                    Dismissal for failure to state a claim is
Background: University students brought putative class                      appropriate when it is clear from the face of the
action against public university, alleging breach of contract               complaint, and matters of which the court may
and unjust enrichment based on university shifting to online                take judicial notice, that the plaintiff's claims are
learning during COVID-19 pandemic. University moved to
                                                                            barred as a matter of law.     Fed. R. Civ. P. 12(b)
dismiss for failure to state a claim.
                                                                            (6).



Holdings: The District Court, Geoffrey W. Crawford, Chief            [2]    Federal Civil Procedure
Judge, held that:
                                                                            When deciding a motion to dismiss for failure
                                                                            to state a claim, courts focus primarily on the
[1] university's decision to switch to entirely online learning
                                                                            allegations in the complaint; however, the court
was an administrative decision and thus was not entitled to
                                                                            may also consider materials that are integral to
deference at pleading stage;
                                                                            the complaint or that are appropriate for judicial

[2] students' allegations that university's statements created an           notice.    Fed. R. Civ. P. 12(b)(6).
implied contract for an in-person educational experience was
sufficient at the pleading stage to state a claim for breach of
contract;                                                            [3]    Education
                                                                            Under Vermont law, courts accord deference
[3] university's reservation of its right to make academic                  to the decisions of academic institutions about
changes did not at the pleading stage preclude students' breach             the ethical and academic standards applicable
of contract claim;                                                          to their students; this doctrine of deference is
                                                                            based upon principles of academic freedom and
[4] university's disclaimers regarding the accuracy of its                  autonomy long recognized by the courts.
“campus life” webpage did not at the pleading stage preclude
students' breach of contract claim;

                                                                     [4]    Education
[5] terms of housing and meal plan contract precluded
students from recovering on their breach of contract and                    Academic institutions are not entitled to
unjust-enrichment claims seeking a refund of housing and                    deference for discriminatory decisions.
meal fees; and

                                                                     [5]    Education



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 3 of 18 PageID #: 1343
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

        Public university's decision to switch from
        primarily in-person learning to entirely online          [10]   Education
        learning was an administrative decision made                    Language in college handbook or other official
        to address the exigencies of the COVID-19                       statement that is merely aspirational in nature,
        pandemic, and thus was not entitled to deference                or that articulates general statement of school's
        at pleading stage of students' putative class action            ideals, goals, or mission, is not enforceable as a
        for breach of contract and unjust enrichment;                   contract under Vermont law.
        students' claim that they did not get the full
        benefit of the promised and bargained-for in-
        person instruction and social environment did            [11]   Education
        not necessarily require an inquiry into the                     Under Vermont law, public university's statement
        academic quality of the remote education the                    in its course catalog, reserving the right to make
        students received, or otherwise involve the                     changes in academic offerings, requirements,
        court in matters committed to the discretion of                 charges, regulations, and procedures based on
        academic institutions.                                          educational and financial considerations did not
                                                                        at the pleading stage preclude students' breach
                                                                        of contract claim for university's decision to
 [6]    Education                                                       switch to entirely online learning as a response
        Under Vermont law, between a student and                        to the COVID-19 pandemic; university and
        a college there is a relationship which is                      students had created and partially performed an
        contractual in nature.                                          implied contract through their actions at the time
                                                                        of the decision to switch to online learning,
                                                                        students alleged that implied-in-fact contract
 [7]    Education                                                       for in-person instruction was also derived from
                                                                        statements outside the course catalog, and
        Under Vermont law, the terms of a contract
                                                                        university's decision to switch to online learning
        between a student and a college are contained
                                                                        was administrative not academic decision.
        in the brochures, course offering bulletins,
        and other official statements, policies and
        publications of the institution.
                                                                 [12]   Education
                                                                        Under Vermont law, disclaimers contained
 [8]    Education                                                       in hyperlink found at the bottom of public
                                                                        university's “campus life” webpage, stating that
        Under Vermont law, a contract between a
                                                                        the site was provided without any express or
        student and a college is commonly described as
                                                                        implied warranties and that the university did
        “implied-in-fact.”
                                                                        not represent that the site or its content would
                                                                        be accurate or reliable, did not at the pleading
                                                                        stage preclude students' breach of contract claim
 [9]    Education                                                       against university based on statements contained
        Students' allegations that public university's                  on the webpage; the disclaimers related to the
        statements, policies, and publications created an               performance or functionality of the webpage, not
        implied contract for an in-person educational                   the legal effect that statements on the webpage
        experience was sufficient at the pleading stage                 had on the terms of the contract between
        to state a claim under Vermont law for breach                   university and students.
        of contract against university for its decision to
        switch to entirely online learning as a response
        to the COVID-19 pandemic.                                [13]   Contracts




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           2
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 4 of 18 PageID #: 1344
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

        Goal of courts interpreting contracts governed by
        Vermont law is to effectuate the parties’ intent as      [18]   Education
        expressed in their writing, according, whenever                 More definite statement was needed to determine
        possible, to the plain meaning of the contract                  whether students paid parking fees to public
        language.                                                       university, as required to prevail on their breach
                                                                        of contract and unjust enrichment claims against
                                                                        university for return of such fees, where it was
 [14]   Contracts                                                       unclear from text of students' putative class-
                                                                        action complaint whether the named students
        Under Vermont law, court endeavors to form
        a harmonious whole from the parts of a                          paid the alleged parking fees.    Fed. R. Civ. P.
        contract, recognizing that an interpretation which              12(e).
        harmonizes all parts of the contract is preferable
        to an interpretation which focuses on one
        provision heedless of context.                           [19]   Education
                                                                        Under Vermont law, terms of public university's
                                                                        “refund and bill adjustment policy” precluded
 [15]   Contracts                                                       students from recovering on their breach of
        Under Vermont law, only if the language of a                    contract and unjust-enrichment claims against
        contract is ambiguous, meaning that reasonable                  university seeking a refund of comprehensive
        people could understand it differently, does the                fees following university's decision to switch
        court look beyond the four corners of the writing               to entirely online learning as a response to
        to understand its meaning.                                      the COVID-19 pandemic; terms of university's
                                                                        “refund and bill adjustment policy” provided
                                                                        for refund of comprehensive fees only in cases
 [16]   Education                                                       where a student canceled or withdrew from
                                                                        university, or was suspended or dismissed,
        Under Vermont law, terms of housing and
                                                                        circumstances that students did not allege were
        meal plan contract between students and public
                                                                        present.
        university precluded students from recovering on
        their breach of contract and unjust-enrichment
        claims against university seeking a refund of
        housing and meal fees following university's
        decision to switch to online learning and close
                                                               Attorneys and Law Firms
        its housing and dining facilities as a response
        to the COVID-19 pandemic; contract provided            Amanda L. Lundergan, Esq., Pro Hac Vice, Lundergan Legal,
        that housing and meal plan fees would not be           LLC, Royal Palm Beach, FL, Ariane M. Ice, Esq., Ice Legal,
        refunded in the event of a calamity beyond             P.A., Stratham, NH, for Plaintiffs.
        the university's control that made continued
        operation of student housing infeasible, such as       Andrew B. Murphy, Esq., Pro Hac Vice, Sean R.
        a “widespread pandemic flu.”                           Somermeyer, Esq., Pro Hac Vice, Faegre Drinker Biddle &
                                                               Reath LLP, Minneapolis, MN, John J. Collins, Esq., Sharon
                                                               Reich Paulsen, Esq., University of Vermont Office of the
 [17]   Contracts                                              General Counsel, Burlington, VT, for Defendant.

        Under Vermont law, an express contractual
        provision on the subject matter is highly relevant
        in determining whether denying further payment                    ORDER ON MOTION TO DISMISS
        under the terms of the contract is unjust.
                                                               Geoffrey W. Crawford, Chief Judge




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           3
  Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 5 of 18 PageID #: 1345
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

 *1 In October 1918, Vermont media reported that the              Plaintiffs’ complaint alleges as follows. Plaintiffs object to
“Spanish Influenza” was “spreading rapidly” throughout the        the court's consideration of additional facts that do not appear
state. The Burlington Free Press & Times, Oct. 7, 1918,           within the complaint. The court addresses that dispute in its
at 8. The media reported on a shortage of health workers,         analysis below.
the number of cases and deaths, and relayed advice from
the United States Public Health Service, including isolating
those with symptoms, use of masks and personal protective         I. Spring Semester 2020 at UVM
equipment when caring for the sick, opening windows for           Plaintiffs and the putative class members are “individuals
ventilation, and avoiding crowds. The University of Vermont       who paid either or any combination of the cost of tuition,
postponed its fall semester. Id. Vermont state health officials   on-campus housing, meals, and/or fees” for UVM's spring
gave blood to prepare an “anti-toxin” to be administered to       2020 semester. (Doc. 1 ¶ 13.) Spring semester classes at
university students. The Burlington Free Press & Times, Oct.      UVM began on January 13, 2020. (Id. ¶ 14.) Final exams
22, 1918, at 6. The Royall Tyler Theatre—still in use today—      for the semester ended in early May 2020. (Id.) Prior to the
was pressed into service as a temporary infirmary.                COVID-19 outbreak, students were scheduled to move out of
                                                                  their residences on May 9, 2020. (Id.)
A century later, a new virus afflicts Vermont and its
educational institutions and students. Plaintiffs Nilay Kamal      *2 Plaintiffs and the putative class members paid the cost of
Patel and Rachel A. Gladstone filed this putative class action    tuition, on-campus housing, meals, and fees for the semester
against the University of Vermont and State Agricultural          in spring 2020. (Id. ¶ 15.) For 12–19 credit-hours, the tuition
College (“UVM”) on April 21, 2020. (Doc. 1.) Alleging             cost for UVM's 2019–2020 academic year was $16,392 for
breach of contract and unjust enrichment, Plaintiffs seek         an in-state resident and starts at $41,280 for an out-of-
“remediation” of UVM's “refusal to provide restitution for        state resident. (Id. ¶ 16.) Average room and board costs at
tuition, housing, meals, fees, and other applicable costs after   UVM for the year were $13,354. (Id.) UVM also charges a
the Plaintiffs and similarly situated students were denied        comprehensive fee and parking fees. (Id. ¶¶ 17, 38.)
services from UVM due to the Novel Coronavirus Disease
of 2019 (‘COVID-19’) pandemic.” (Id. ¶ 1.) Plaintiffs seek        Plaintiffs allege that in exchange for these fees, UVM
“a refund of all or part of the tuition and fees for which        promised a “unique learning and living environment”
Defendant has been unable to provide the contracted-for           and a curriculum for which “only a fraction”
services, facilities, access and/or opportunities.” (Id. ¶ 5.)    involved online instruction. (See id. ¶¶ 18, 20.) In
They describe the measure of compensation as “the difference      support of those propositions, the complaint cites
between the value of one half a semester of online learning       two sources: the UVM undergraduate course catalogue
versus the value of one half a semester of live in-person         and the UVM website. The UVM undergraduate
instruction.” (Id. ¶ 56; see also id. ¶ 74.)                      course catalogue lists a variety of instructional
                                                                  methods, including “Lecture” (LEC), “Independent
                                                                  Study” (IS), “Practicum” (PRAC), “Laboratory” (LAB),
Currently pending is UVM's motion to dismiss under Fed.           “Research” (RSCH), “Hybrid” (HYBD), “Seminar” (SEM),
R. Civ. P. 12(b)(6). (Doc. 11; see also Doc. 12 (memorandum       and “Online” (ONL). (Id. ¶ 19.) Only a “small fraction” of the
of law).) Plaintiffs oppose the motion (Doc. 24) and UVM          listed courses were “online.” (Id. ¶ 18.)
has filed a reply in support of its motion (Doc. 27). The court
heard argument on the motion on November 6, 2020, and has         The UVM website includes the following statement on a page
also considered the cases cited in the parties’ subsequently-     entitled “Campus Life”:
filed lists of supplemental authorities (Docs. 35, 36, 38, 40,
44, 46, 49, 51, 53, 55). The court understands that the parties
have conferred regarding Plaintiffs’ claims for parking and
                                                                               What's it like here? It's an intimate
other fees but have been unable to agree about whether UVM
                                                                               and diverse community of thinkers
has already refunded these fees. (See Doc. 42.)
                                                                               and doers. It's a bustling campus
                                                                               with something always going on. It's
                                                                               an outdoor paradise located in one
                        Background                                             of America's best college towns. At



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
  Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 6 of 18 PageID #: 1346
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

             UVM, we're balanced in mind, body                     have shown that students do not perform as well in an online
             and spirit because UVM students seek                  setting such that their grades, as well as their performance in
             out opportunities for work, service and               future classes are negatively affected.” (Id. ¶ 31.) Plaintiffs
             play.                                                 acknowledge UVM's efforts to continue delivering their
                                                                   education “in some format,” but Plaintiffs allege that their
                                                                   “learning experiences have been stymied and disrupted.” (Id.
                                                                   ¶ 32.) According to Plaintiffs, they did not get “the full benefit
(Id. ¶ 20.) 1 The complaint cites this statement in support
                                                                   of what they bargained for” when they paid tuition for the
of the contention that UVM promises students “a unique
                                                                   spring 2020 semester. (Id. ¶ 33.)
learning and living environment.” (Id.)


                                                                      B. On-Campus Housing
II. COVID-19 and UVM's Response
                                                                    *3 The UVM Housing and Meal Plan Contract includes
At UVM, spring break for 2020 was from March 8 through
                                                                   “Terms and Conditions” stating that the University may
12; most students were not on campus at that time, but
                                                                   terminate the contract “[i]n the event of calamity or
they were expecting to return. (Id. ¶ 23.) On March 11,
                                                                   catastrophe that would make continued operation of student
in response to COVID-19, UVM announced it would be
                                                                   housing infeasible, such as an influenza pandemic.” (Doc. 1 ¶
shifting to remote learning starting Wednesday, March 18,
                                                                   26.) The “Terms and Conditions” also include the following
and encouraged students not to return to residence halls.
                                                                   provision regarding “Emergency Closing”:
(See id.) The announcement stated that “the university will
remain open.” (Id.) On March 23, 2020, UVM announced that
remote instruction would continue for the remainder of the
spring semester and said that “[u]ndergraduate students who                      In the event that the University of
currently reside on campus in the residence halls, as well as                    Vermont closes due to a calamity or
non-local students who live off-campus, should return to their                   catastrophe beyond its control that
homes.” (Id. ¶ 24.) Most UVM buildings were closed and                           would make continued operation of
all student activities were canceled for the remainder of the                    student housing infeasible, such as a
spring 2020 semester. (Id. ¶ 39.)                                                natural disaster, a national security
                                                                                 threat, or widespread pandemic flu,
                                                                                 room and meal plan fees will not be
III. Tuition, Housing, Meals, Fees                                               refunded.
Members of the putative class have “demanded the return
of the unused amounts of funds paid for tuition, for on-
campus housing, for meals and for fees, through a number           (Id. ¶ 27.)
of channels.” (Id. ¶ 28.) But UVM has retained the value
of payments made by Plaintiffs and other members of the            UVM offered affected students a “minimal credit (not a full
putative class for tuition, on-campus housing, and meals and       return of the pro-rated, unused amounts) for housing.” (Doc.
fees. (Id. ¶ 25.) According to Plaintiffs, “UVM has made clear     1 ¶ 28.) UVM offered students a $1,000 credit to their student
its policy that it will not return any tuition or fees, and will   account if they moved out of their residence hall by March
only provide a minimal credit (not a full return of the pro-       30, 2020. (Id. ¶¶ 24, 35.)
rated, unused amounts) for housing and an inadequate future
credit for meals.” (Id. ¶ 28.) Additional allegations regarding
each category of expense are set forth below.                         C. Meals
                                                                   Plaintiffs allege that they and members of the putative class
                                                                   paid for on-campus meals and that, after UVM asked students
   A. Tuition                                                      to leave campus in the spring, they lost access to the food
UVM did not offer its students a partial refund of tuition         being served on campus. (Id. ¶ 36.) They allege that UVM
“representing the value of the portion of the academic year        “failed to adequately reimburse students with a refund of
that they were forced to use online distance learning platforms    the amounts paid (on a pro-rated basis) for meals.” (Id.) As
in lieu of live in-person instruction in brick-and-mortar          noted above, UVM offered only a “future credit” for meals,
classrooms.” (Id. ¶ 30.) According to Plaintiffs, “[s]tudies


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
     Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 7 of 18 PageID #: 1347
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

which Plaintiffs characterize as inadequate. (Id. ¶ 28.) The        also precludes Plaintiffs’ unjust-enrichment tuition claims.
same Housing and Meal Plan Contract quoted above applies            Finally, UVM argues that Plaintiffs’ breach-of-contract
to costs paid for meals.                                            tuition claims fail because they have failed to plead that the
                                                                    terms of the parties’ contract included any promise of in-
                                                                    person educational services.
   D. Fees
Plaintiffs allege that UVM “failed to offer students a refund
of any of the fees they paid for the semester that were unused         A. Judicial Deference to Academic Decisions
or for which they had not received a benefit.” (Doc. 1 ¶             *4 UVM argues that Plaintiffs’ tuition claims fail because
37.) According to Plaintiffs, examples of such fees are “the        the claims are premised on an alleged difference in value
comprehensive fees and parking fees.” (Id. ¶ 38.)                   between in-person and online instruction. It observes that
                                                                    courts generally decline to review the “soundness or
                                                                    effectiveness of a program or method of teaching.” Connors
                                                                    v. Dartmouth Hitchcock Med. Ctr., No. 2:10-cv-94, 2013
                            Analysis
                                                                    WL 12221826, at *3 (D. Vt. Nov. 13, 2013) (citing          Ross
I.     Rule 12(b)(6) Standard                                       v. Creighton Univ., 957 F.2d 410, 416 (7th Cir. 1992)).
                                                                    According to UVM, that doctrine is fatal to Plaintiffs’ breach-
 [1] To survive a      Rule 12(b)(6) motion, a pleading “must
                                                                    of-contract and unjust-enrichment claims.
contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’ ” Ashcroft v.       Plaintiffs maintain that the doctrine of academic deference
Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868           has never been applied to the types of claims that they are
                                                                    raising. (Doc. 27 at 8.) They assert that the doctrine has no
(2009) (quoting      Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                                                                    application to this case because their claims do not require the
570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)); see also Fed.
                                                                    court to determine how academic courses should be taught.
R. Civ. P. 8(a)(2). The court must also draw all reasonable
                                                                    Instead, Plaintiffs argue that their claims focus on whether
inferences in the non-moving party's favor. Lanier v. Bats
                                                                    UVM “fail[ed] to deliver on specific promises to provide a
Exch., Inc., 838 F.3d 139, 150 (2d Cir. 2016). Dismissal is
                                                                    specific educational experience.” (Id. at 9.)
appropriate when “it is clear from the face of the complaint,
and matters of which the court may take judicial notice,
                                                                     [3] “[C]ourts accord deference to the decisions of academic
that the plaintiff's claims are barred as a matter of law.”
                                                                    institutions about the ethical and academic standards
     Conopco, Inc. v. Roll Int'l, 231 F.3d 82, 86 (2d Cir. 2000).
                                                                    applicable to their students ....”   Connors v. Dartmouth
                                                                    Hitchcock Med. Ctr., No. 2:10-cv-94, 2013 WL 3560946,
 [2] “When deciding a motion to dismiss pursuant to    Rule         at *6 (D. Vt. July 11, 2013) (citing Bhatt v. Univ. of
12(b)(6), courts focus primarily on the allegations in the          Vt., 2008 VT 76, ¶ 15, 184 Vt. 195, 958 A.2d 637),
complaint.”      Romano v. Kazacos, 609 F.3d 512, 520 (2d           opinion supplemented, 2013 WL 12221824 (D. Vt. Sept.
Cir. 2010). However, the court may also consider materials          16, 2013), supplemental opinion reconsidered in part, 2013
that are integral to the complaint or that are appropriate for      WL 12221826 (D. Vt. Nov. 13, 2013). This doctrine of
                                                                    deference is based upon principles of academic freedom and
judicial notice.  Glob. Network Commc'ns, Inc. v. City of           autonomy long recognized by the courts. See Bhatt, 2008
New York, 458 F.3d 150, 156 (2d Cir. 2006).
                                                                    VT 76, ¶ 15, 184 Vt. 195, 958 A.2d 637 (citing        Regents
                                                                    of Univ. of Mich. v. Ewing, 474 U.S. 214, 225 n.11, 106
II. Tuition Claims                                                  S.Ct. 507, 88 L.Ed.2d 523 (1985)). The doctrine is frequently
Plaintiffs seek tuition refunds on breach-of-contract and           invoked to counter claims of “educational malpractice.” See
unjust-enrichment theories (Counts I and IV). UVM advances          Connors, 2013 WL 12221826, at *2–3 (citing cases declining
three arguments against Plaintiffs’ tuition claims. UVM             to recognize tort of educational malpractice; noting that such
argues that adjudicating the claims would improperly                tort claims should be barred because courts “will generally
involve the court in matters committed to the discretion of         not engage in reviewing the soundness or effectiveness of a
academic institutions. That argument, according to UVM,             program or method of teaching”). 2



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
     Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 8 of 18 PageID #: 1348
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

                                                                   to review “the soundness or effectiveness of a program
 [4] But such deference does not extend to all decisions           or method of teaching.” Connors, 2013 WL 12221826,
that educational institutions make. Thus, as the court held        at *3. The essence of Plaintiffs’ complaint is not that
                                                                   UVM provided an ineffective education or that Plaintiffs
in     Connors, academic institutions are not entitled to
                                                                   failed to learn the subject matter in their courses or earn
deference for discriminatory decisions.     Connors, 2013          academic credits. Plaintiffs are not asking the court to enter
WL 3560946, at *6. Of course, this case does not involve           the classroom (physical or virtual) and review the course
any claim of discrimination. But Connors also teaches              outline, course materials, methods of teaching, or evaluate
that “[t]he persuasiveness of caselaw rejecting educational        individual students’ academic achievement. Indeed, Plaintiffs
malpractice claims diminishes to the extent that [a] claim         acknowledge UVM's “efforts to continue delivering their
differs from an educational malpractice claim.” Connors,           education in some format.” (Doc. 1 ¶ 32.)
2013 WL 12221826, at *3.
                                                                   Instead, Plaintiffs claim that they “did not get the full benefit
 *5 [5] Here, Plaintiffs do not list “educational malpractice”     of what they bargained for when they paid tuition for the
among the legal theories in their complaint; Plaintiffs’ causes    Spring 2020 semester.” (Id. ¶ 33.) Reading the complaint
of action are for breach of contract and unjust enrichment.        in the light most favorable to Plaintiffs, they bargained
(Doc. 1 at 1–2.) The court is mindful, however, that “[a]n         for in-person instruction and studies with classmates, in-
educational malpractice claim ‘repackaged’ as a breach of          person social interaction, access to UVM buildings and
contract claim should be barred under the same reasoning           amenities, participation in on-campus student activities, and
as an educational malpractice case.” Connors, 2013 WL              physical proximity to the City of Burlington and to nearby
12221826, at *3. The court accordingly focuses on the nature       recreational activities. They allege that UVM promised them
of Plaintiffs’ claims seeking tuition refunds.                     these important aspects of an undergraduate education in its
                                                                   handbook and other publications. Because it rests upon breach
UVM argues that Plaintiffs’ tuition claims ask the court to        of a promise, Plaintiffs’ claim that they did not receive the
take the “extraordinary” step of holding that the value of         full benefit of that bargain is different from an educational-
remote education is less than the value of in-person education.    malpractice claim.
(Doc. 12 at 1.) In UVM's view, that would require the
court to evaluate the quality of the remote education that         At this stage, it does not appear that adjudication of Plaintiffs’
UVM students received after March 18, 2020, and to pass            claim necessarily requires an inquiry into the academic
judgment on educational methods. (Id.) According to UVM,           quality of the remote education that Plaintiffs received. Nor
the doctrine of deference described above precludes courts         do Plaintiffs’ claims violate UVM's academic freedom “to
from making such inquiries.                                        determine for itself on academic grounds who may teach,
                                                                   what may be taught, how it shall be taught, and who may
The complaint does include allegations that the online
                                                                   be admitted to study.”       Regents of Univ. of Cal. v.
learning that UVM provided after March 18, 2020 was not
                                                                   Bakke, 438 U.S. 265, 312, 98 S.Ct. 2733, 57 L.Ed.2d 750
as valuable as in-person learning. (See Doc. 1 ¶ 31 (alleging
that students do not perform as well in an online setting); id.    (1978) (quoting     Sweezy v. New Hampshire, 354 U.S. 234,
¶ 32 (alleging that UVM's switch to online learning “stymied       263, 77 S.Ct. 1203, 1 L.Ed.2d 1311 (1957) (Frankfurter, J.,
and disrupted” Plaintiffs’ “learning experiences”).) And the       concurring)). Courts have no business telling an academic
relief that Plaintiffs seek similarly draws distinctions between   institution that it must employ lectures, seminars, or the
the value of online versus in-person education. (See id. ¶ 56      Socratic method to teach a particular subject matter. But
(seeking compensation for “the difference between the value        a decision to deliver instruction via remote technology is
of one half a semester of online learning versus the value of      not a decision on “how” the material is taught in the sense
one half a semester of live in-person instruction”); See also
                                                                   that Justice Frankfurter discussed in    Sweezy. Nor was
id. ¶ 74.)
                                                                   UVM's decision in this case made “on academic grounds”; it
                                                                   was instead an administrative decision made to address the
Notwithstanding those allegations, the court concludes
                                                                   exigencies of the COVID-19 pandemic.
that this case differs significantly from an educational-
malpractice case. Plaintiffs’ claims do not require the court



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
  Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 9 of 18 PageID #: 1349
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

 *6 Other courts analyzing similar COVID-19-related claims
against educational institutions for shifts to online learning      C. Breach-of-Contract Claims—Terms of the Contract
have similarly rejected requests for dismissal that were          *7 UVM argues that the materials cited in Plaintiffs’
based on court deference to academic freedoms. See,              complaint—UVM's course catalogue and website—do not
                                                                 create any actionable promises, and that written disclaimers
e.g.,   Ford v. Rensselaer Polytechnic Institute, No. 1:20-      and reservations of rights in those materials preclude
CV-470, ––– F. Supp. 3d ––––, ––––, 2020 WL 7389155,             Plaintiffs’ tuition claims. (Doc. 12 at 19.) Plaintiffs maintain
at *6 (N.D.N.Y. Dec. 16, 2020) (concluding that “deference       that, under Vermont law, the terms of their contract with UVM
to educational institutions cannot reach so far as to deny       are contained in a variety of UVM statements, policies, and
students any recourse for breaches of express promises” and      publications, and that UVM's “disclaimers” and “reservation
that plaintiffs’ claims were not “educational malpractice”       of rights” defenses do not affect their claims. (Doc. 24 at 14.)
claims because they argued only that “regardless of fault,       UVM insists that the disclaimers and reservation-of-rights
the value of the on-campus experience defendant plausibly        language in official UVM statements and documents defeat
promised them is greater than the value of the remote            Plaintiffs’ tuition claims. (Doc. 27 at 4–7.)
experience they received”);        Saroya v. Univ. of the
Pac., No. 5:20-cv-03196-EJD, ––– F.Supp.3d ––––, ––––            [6]    [7]    [8] The court begins with a few general principles:
– ––––, 2020 WL 7013598, at *3–5 (N.D. Cal. Nov. 27,
                                                                   • the parties do not dispute that Vermont contract law
2020) (defendant-university that switched to online learning
                                                                      applies. “Between a student and a college there is a
in response to COVID-19 asserted that plaintiff-students’
                                                                      relationship which is contractual in nature.” Merrow v.
breach-of-contract and unjust-enrichment tuition claims were
                                                                      Goldberg, 672 F. Supp. 766, 774 (D. Vt. 1987); See also
fundamentally demands for court intervention in academic
                                                                      Knelman v. Middlebury Coll., 898 F. Supp. 2d 697, 708
decisions and were therefore barred claims for “educational
                                                                      (D. Vt. 2012) (citing Reynolds v. Sterling Coll., Inc.,
malpractice”; court declined to dismiss claims, reasoning
                                                                      170 Vt. 620, 621, 750 A.2d 1020, 1022 (2000) (mem.));
that the claim was not that the university “failed to provide
students with an adequate education, but that it failed to                Fellheimer v. Middlebury Coll., 869 F. Supp. 238, 242
provide certain services as promised”).   3                            (D. Vt. 1994).

                                                                   • “The ‘terms of the contract are contained in the brochures,
This conclusion distinguishes cases like       Gociman v.             course offering bulletins, and other official statements,
Loyola University of Chicago, No. 20 C 3116, ––– F. Supp. 3d          policies and publications of the institution.’ ” Reynolds,
––––, ––––, 2021 WL 243573, at *3 (N.D. Ill. Jan. 25, 2021),          170 Vt. at 621, 750 A.2d at 1022 (quoting Merrow, 672
and      Lindner v. Occidental College, No. CV 20-8481-               F. Supp. at 774).
JFW(RAOx), 2020 WL 7350212 (C.D. Cal. Dec. 11, 2020).
                                                                   • Such a contract is commonly described as “implied-in-
The courts in those cases found that the theory underlying
                                                                      fact”—a category long recognized in Vermont decisional
all of the plaintiffs’ claims was that the quality and value
                                                                      law. See Underhill v. Rutland R. Co., 90 Vt. 462, 98
of their online education was less than the value of live
                                                                      A. 1017, 1021 (1916) (“Contracts implied in fact are
classes. See   Gociman, ––– F. Supp. 3d at ––––, 2021 WL              based upon an actual agreement of the parties, deduced
                                                                      by the trier from the conduct of the parties and the
243573, at *3;     Lindner, 2020 WL 7350212, at *7. This
                                                                      circumstances of the case.”) Section 4 of the Restatement
court respectfully declines to follow those cases insofar as
                                                                      (Second) of Contracts also recognizes that contracts
they construe the plaintiffs’ theories so narrowly.
                                                                      “may be inferred wholly or partly from conduct.”

   B. Unjust-Enrichment Claims                                   These principles distinguish     Student “A” v. Hogan, No.
UVM's argument requesting dismissal of Plaintiffs’ unjust-       CCB-20-1434, ––– F. Supp. 3d ––––, 2021 WL 119083
enrichment tuition claims is premised on the same academic-      (D. Md. Jan. 13, 2021), cited by UVM. The plaintiffs in
freedom considerations. (See Doc. 12 at 13.) The court will      that case elected not to pursue a breach-of-implied contract
not dismiss those claims on that basis for the reasons stated
above.                                                           claim.    Id. at ––––, 2020 WL 7350212 at *2. The court
                                                                 dismissed their breach-of-express-contract claim because the



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            8
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 10 of 18 PageID #: 1350
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

complaint contained nothing more than speculative assertions
                                                                    a “specific promise,” at least for    Rule 12(c) purposes);
of a written contract that obligated the defendants to provide
                                                                    Gibson v. Lynn Univ., Inc., No. 20-CIV-81173-RAR, –––
“in-person housing, meals, and education in exchange for
                                                                    F. Supp. 3d ––––, ––––, 2020 WL 7024463, at *3
a specified fee.”     Id. at ––––, 2020 WL 7350212 at *4;           (S.D. Fla. Nov. 29, 2020) (rejecting university's argument
See also Doe v. Emory Univ., No. 1:20-CV-2002-TWT,                  that complaint lacked allegations of contractual provisions
2021 WL 358391, at *6 (N.D. Ga. Jan. 22, 2021) (finding             requiring university to provide in-person education or
insufficient allegations to support breach-of-express-contract      requiring a refund of fees; reasoning that “[t]hroughout the
                                                                    Amended Complaint, Plaintiff cites to portions of Lynn's
claim). In contrast to   Student “A”, Plaintiffs in this case
                                                                    publications and policies that suggest courses would be
are proceeding on a breach-of-implied contract claim.
                                                                    conducted in-person and students would have access to
[9] These general principles defeat UVM's argument that             campus facilities and activities”); Saroya, ––– F. Supp. 3d
                                                                    at ––––, 2020 WL 7013598, at *5 (allegations of statements
the tuition claims can be dismissed under         Rule 12(b)
                                                                    in university's course catalogue were sufficient to state a
(6) because the complaint's reference to portions of the
                                                                    claim for breach of an implied-in-fact contract to deliver
UVM course catalogue and website “do not, on their face,
create actionable promises.” (Doc. 12 at 10.) It is beyond          courses in-person);      Rosado v. Barry Univ. Inc., No.
reasonable dispute that some contract exists between UVM            1:20-CV-21813-JEM, ––– F. Supp. 3d ––––, ––––, 2020
and its students. Which terms may reasonably be inferred            WL 6438684, at *3 (S.D. Fla. Oct. 30, 2020) (allegations
from conduct, including handbooks and course catalogues,            of university documents referring to in-person classes and
is a factual issue. But in the limited context of a motion to       amenities were sufficient to establish implied contract for in-
dismiss, the court is obligated to resolve such inferences in
                                                                    person instruction); Salerno v. Fla. S. Coll., 488 F.Supp.3d
favor of the plaintiffs.
                                                                    1211, 1217 (M.D. Fla. 2020) (college publications “clearly
                                                                    implied that courses would be conducted in-person” and
In this case, the complaint alleges that the UVM course
                                                                    touted college's on-campus “resources and facilities”; such
catalogue distinguishes between “online” and other types of
                                                                    statements were sufficient to establish an implied contract).
instruction. (Doc. 1 ¶ 19.) The complaint further alleges that
“only a small fraction” of the courses listed in the catalogue
                                                                    The cases upon which UVM relies do not compel a contrary
are billed as “online.” (Id. ¶ 18.) And the complaint quotes a
statement from the “Campus Life” page on the UVM website            conclusion. In     Horrigan v. Eastern Michigan University,
touting the advantages of a “bustling campus” located in            No. 20-000075-MK, 2020 WL 6050534 (Mich. Ct. Cl. Sept.
“one of America's best college towns” with opportunities for        24, 2020), after the university transitioned to online classes
“work, service and play.” (Id. ¶ 20.) Drawing all reasonable        due to the COVID-19 pandemic, student Kevin Horrigan
inferences in Plaintiffs’ favor, a factfinder could conclude that   filed a six-count complaint on breach-of-contract and unjust-
UVM promised its students that their academic courses would         enrichment theories with respect to payments for tuition,
be largely in-person and that they would receive the benefits       room, and board. He claimed that he had an “express
of on-campus (and adjacent) facilities and activities.              agreement” with the university under which the university
                                                                    agreed to provide live, in-person instruction. Id. at *1. The
 *8 Courts applying similar law in analogous circumstances          court granted the university's motion for summary disposition
have reached the same conclusion. See, e.g., Doe, 2021              for failure to state a claim. On the tuition claim, the court
WL 358391, at *6 (“Defendant's customary practice and               reviewed the written “Tuition Agreement”—which promised
the Plaintiffs’ payment of tuition represent sufficient factual     “educational services” but did not contain promises about the
allegations of mutual assent to an implied contract.”); Bahrani     method of instruction—and concluded that the plaintiff had
v. Ne. Univ., No. 20-10946-RGS, 2020 WL 7774292, at
*2 (D. Mass. Dec. 30, 2020) (holding that further factual           failed to plead “which service(s) were not received.”    Id. at
development was needed to determine whether plaintiffs              *4. Horrigan is distinguishable because the plaintiff in that
had a contractual right to in-person instruction);   Ford,          case relied on an alleged express agreement—presumably the
2020 WL 7389155, at *4 (university's statements in its              Tuition Agreement. As discussed above, Plaintiffs in this case
“Plan”—including commitment to offer a “complete student            rely on Vermont law to argue that the terms of the contract
experience” and benefits from a “residential setting”—was


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 11 of 18 PageID #: 1351
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

appear in a variety of UVM's statements and give rise to an         [10] UVM notes that “[n]ot all terms in a student handbook
implied contract.                                                  are enforceable contractual obligations” and that “courts
                                                                   will only enforce terms that are ‘specific and concrete.’
                                                                   ” Knelman, 898 F. Supp. 2d at 709 (quoting Reynolds,
    Chong v. Northeastern University, 494 F.Supp.3d 24 (D.
                                                                   170 Vt. at 621, 750 A.2d at 1022). Thus “[l]anguage in a
Mass. 2020), is similarly distinguishable. Students in that
                                                                   college handbook or other official statement that is merely
putative class action case alleged breach of contract and
                                                                   aspirational in nature, or that articulates a general statement of
unjust enrichment after Northeastern University retained
                                                                   a school's ‘ideals,’ ‘goals,’ or ‘mission,’ is not enforceable.”
tuition and fees for spring semester 2020 despite transitioning
                                                                   Id. The court agrees with UVM that some of the statements on
to online learning in March 2020 due to the COVID-19
                                                                   UVM's “Campus Life” website are not enforceable “specific
pandemic. The plaintiffs argued that their agreement with the
                                                                   and concrete” terms. Plaintiffs cannot enforce statements that
university appeared in the written “Financial Responsibility
                                                                   UVM's community is comprised of “thinkers and doers” or
Agreement” (FRA) and that the university breached that
                                                                   that the university is “balanced in mind, body and spirit.” But
agreement when it ceased providing in-person instruction.
                                                                   the other statements in the course catalogue and on the website
    Id. at 27–28. The court dismissed the breach-of-contract       could reasonably be interpreted by a fact finder to form a
tuition claim, reasoning that the FRA “ties the payment            promise that Plaintiffs’ academic courses would be in-person
of tuition to registration for courses, not to the receipt         and that Plaintiffs would receive the benefits of on-campus
of any particular method of course instruction.”      Id. at       (and adjacent) facilities and activities.
28. The court rejected the plaintiffs’ attempt to refer to
a “semester schedule” to establish contract terms because          UVM contends that there is additional language in the course
the plaintiffs had failed to include that allegation in the        catalogue and on the UVM website—language not recited
                                                                   in the complaint—that gave UVM the right to modify how
operative pleading.     Id. In contrast, Plaintiffs in this case   it offered courses to students. (See Doc. 12 at 9.) That
have included allegations of university materials that could       argument leads directly to the parties’ disputes over the scope
plausibly establish a contract to provide in-person instruction.
                                                                   of materials that the court may consider under  Rule 12(b)
See    Ford, ––– F. Supp. 3d at ––––, 2020 WL 7389155, at          (6). The court addresses those issues in the context of its
*5 (similarly distinguishing     Chong).                           review of the specific materials upon which UVM relies.


 *9 On this issue, Oyoque, Hassan and Lindner—cited
by UVM—are therefore also distinguishable. The court in                1. Reservation of Rights in the Course Catalogue

   Lindner determined that the plaintiffs “failed to identify      Plaintiffs’ complaint explicitly refers to UVM's course
any specific language in the 2019–2020 Catalog or any              catalogue and asserts that the catalogue “clearly indicates
other publication from Occidental that promises in-person          what a student is contracting for when he or she signs up
instruction.”   Id. at ––––, 2020 WL 7350212 at *8. Finding        for a course.” (Doc. 1 ¶ 19.) Although the course catalogue
                                                                   is not attached as an exhibit to the complaint, the court
   Lindner persuasive, the       Hassan court similarly held
                                                                   concludes that it is integral to the complaint and may properly
that “Fordham's alleged statements do not rise to the level of
a specific promise to provide in-person educational services.”     be considered under        Rule 12(b)(6). See Libertarian Party
                                                                   of Erie Cnty. v. Cuomo, 970 F.3d 106, 120 (2d Cir. 2020)
   Hassan, ––– F. Supp. 3d at ––––, 2021 WL 293255, at *6.
                                                                   (“[W]hen a plaintiff chooses not to attach to the complaint or
And the     Oyoque court held that “none of the facts alleged      incorporate by reference a [document] upon which it solely
by the plaintiffs amounts to a concrete contractual promise        relies and which is integral to the complaint, the defendant
to provide in-person educational services, experiences, or         may produce the [document] when attacking the complaint
                                                                   for its failure to state a claim.” (second and third alterations
opportunities.”       Oyoque, ––– F. Supp. 3d at ––––, 2021
WL 679231, at *5. As discussed above, the court concludes          in original; quoting Cortec Industries, Inc. v. Sum Holding
that Plaintiffs in this case have identified UVM materials that    L.P., 949 F.2d 42, 47 (2d Cir. 1991))). Plaintiffs concede that
could plausibly establish a contract for in-person instruction.    the complaint refers to statements in the course catalogue.
                                                                   (Doc. 24 at 8 n.2.)


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 12 of 18 PageID #: 1352
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

                                                                  dismissed Plaintiffs’ breach-of-contract and consumer-fraud
UVM relies on the following statement in the 2019–2020            claims, reasoning that the college “had validly reserved the
UVM Undergraduate Catalogue: “The University of Vermont           right to modify its tuition reimbursement policy and had
reserves the right to make changes in the course offerings,       done so.” Id. The Supreme Court reversed, holding that the
degree requirements, charges, regulations, and procedures         contract between the parties gave plaintiffs “the tuition refund
contained herein as educational and financial considerations      rights provided in the catalog once they commenced paying
require, subject to and consistent with established procedures    tuition.” Id. at 622, 750 A.2d at 1023. The Supreme Court also
and authorizations for making such changes.” (Doc. 13-5 at        concluded “that a unilateral modification, going to a specific
10.) According to UVM, this express reservation of rights         and definite term like the amount of tuition to be paid, must
defeats Plaintiffs’ contention that there was an enforceable      be supported by consideration.” Id.
contract for in-person instruction. (See Doc. 12 at 9.)
                                                                   [11] UVM maintains that Reynolds does not go so far as
 *10 Plaintiffs argue that, under Reynolds, once they began       to bar universities “from making any modifications to the
paying tuition, UVM was “no longer able to unilaterally           academic experience after students have paid tuition.” (Doc.
change the terms of the deal without paying additional            27 at 5.) And UVM argues that Reynolds is distinguishable
consideration.” (Doc. 24 at 15.) Plaintiffs further assert        because “the language UVM relies upon was in the Course
that the right that UVM reserved is by its own terms a            Catalog at the outset and not the product of any unilateral
limited right to make changes required by “educational and        modification.” (Id.) It is true that, unlike Reynolds, there is no
financial considerations” and that neither of those types         indication that at any relevant time UVM was contemplating
of considerations applies in this case. (Id. at 16.) Finally,     alteration or did alter the reservation-of-right language in the
Plaintiffs argue that the right reserved by UVM is “subject to    course catalogue. But Plaintiffs are not alleging any unilateral
and consistent with established procedures and authorizations     modification of that language; they claim that UVM cannot
for making such changes,” and that the relevant procedures        rely on that language to unilaterally modify an implied term in
and authorizations cannot be proven in the present procedural     the contract that students would receive in-person education
context. (Id.)                                                    and experiences.

                                                                  Both parties recognize that a contract term which places
                                                                  unilateral authority in one party to alter the terms of the
                         a. Reynolds
                                                                  contract may render the contract unenforceable. (See Doc.
In Reynolds, Sterling College's tuition refund policy appeared    12 at 9; Doc. 24 at 14–18.) Such a provision is frequently
in the college's catalogue covering 1994–1996, but included       identified as illusory. See Restatement (Second) of Contracts
a footnote stating that “At press time, the Tuition Refund        § 77 cmt. a. (“Words of promise which by their terms
policy is under revision to comply with the requirements of       make performance entirely optional with the ‘promisor’
the federal Higher Education Amendments of 1992. Please           do not constitute a promise.”). A promise to provide in-
consult the refund policy accompanying all tuition bills or       person education, subject to the right to change it without
request a copy of the policy in effect during your attendance.”   consent of the student, might well qualify as an illusory
Reynolds, 170 Vt. at 620, 750 A.2d at 1021. Sterling College      promise, rendering the contract unenforceable for lack of
student Jay Reynolds voluntary withdrew on January 5, 1996,       consideration.
at which time his mother Betty Reynolds had already paid the
college $14,104 out of a total comprehensive fee of $18,167        *11 But as we have seen, it is too late in the day to argue
for the year. Under a new refund policy—a copy of which was       that these parties have no contract. They have already created
delivered to Jay on September 25, 1995—the refund would           an implied contract through their actions and both—students
have been $379. It was undisputed that the refund would have      and university alike—have performed at least in part. In the
been much larger under the tuition refund policy that appeared    case of the students, performance has included full payment
in the catalogue. Id. at 621, 750 A.2d at 1021–22.                of tuition for the semester. The court cannot declare the
                                                                  contract to be unenforceable just because UVM included
Betty and Jay Reynolds filed suit to obtain a partial refund      language reserving the right to change its performance in the
“under the policy in effect at the time they commenced paying     future. This was precisely the type of one-sided discretion
tuition.” Id. at 620, 750 A.2d at 1021. The Superior Court        which the Vermont Supreme Court chose not to enforce



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            11
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 13 of 18 PageID #: 1353
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

in Reynolds. The court will not enforce UVM's reservation          Even if Reynolds did not defeat UVM's argument about
of the right to change its educational program to render           the reservation-of-rights language in the catalogue, the
the contract unenforceable. The court accordingly finds            court concludes that, giving all reasonable inferences to
                                                                   Plaintiffs, the language itself does not necessarily authorize
   Lindner unpersuasive insofar as the court in that case held
                                                                   a change to all-remote education. UVM insists that its
that a reservation of rights in the college's course catalog
                                                                   decision to switch to online instruction was an “educational
to change fees or modify services defeated the breach-of-
                                                                   consideration.” (Doc. 27 at 5.) But the court has already
implied-contract claim.     Lindner, 2020 WL 7350212, at *9.       concluded that UVM's decision to switch to online learning
                                                                   in spring 2020 was not made on academic grounds but
Notably, the reservation of rights is limited in some respects.    was instead an administrative decision made to address the
It is not a reservation of a right to change any aspect of the     exigencies of the COVID-19 pandemic. It is unlikely that
bargain. It reserves only the right to “make changes in the        the “change” to online classes could be said to have been
course offerings, degree requirements, charges, regulations,       required by “educational” considerations. UVM remains free,
and procedures contained herein”—i.e., those terms as              of course, to seek to prove at trial that the change to remote
contained in the course catalogue. (Doc. 13-5 at 10.) And          learning was “educational” in nature.
according to Plaintiffs’ complaint, the alleged term in the
implied-in-fact contract for in-person instruction derives not
solely from statements in the course catalogue, but also
                                                                        c. “Established Procedures and Authorizations”
from statements on UVM's website. If that is true, then the
reservation of rights could not include a reservation of a right    *12 The court agrees with Plaintiffs that in ruling on a
to alter a term that is derived (at least in part) from outside    motion to dismiss, the court cannot rule on the basis of the
the course catalogue. See Hiatt, ––– F. Supp. 3d at ––––, 2021     pleadings that the “change” was consistent with “established
WL 66298, at *3 (“Here, there is insufficient information for      procedures and authorizations,” since those procedures and
the Court to determine whether this disclaimer bars Plaintiff's    authorizations are not listed in or integral to the complaint and
claim as a matter of law.”).                                       do not appear to be proper subjects for judicial notice.

The court's conclusion, therefore, does not mean that
educational institutions, or UVM in particular, can make
no changes to any aspect of the academic experience after                      2. Disclaimers on the UVM Website
students have begun paying tuition. The court is not holding
                                                                    [12] At the bottom of the “Campus Life” webpage cited in
that UVM would be liable for breach of contract if, for
                                                                   the complaint is a hyperlink to UVM's “Privacy/Terms of
example, due to low enrollment a class listed as a lecture
                                                                   Use” policy. Campus Life, https://www.uvm.edu/campus_life
was changed to a seminar, or if due to illness, the listed
                                                                   (last visited Mar. 15, 2021). That hyperlink leads to a webpage
instructor for a class was replaced with a substitute, or if a
                                                                   listing UVM's website privacy policy and terms of use.
campus building is closed due to renovations. And, at the
                                                                   Website Privacy Policy/Terms of Use, https://www.uvm.edu/
stage of the motion to dismiss, the court is not ruling that
                                                                   compliance/website-privacy-policy/terms-use (last visited
UVM has breached the contract in place at the beginning
                                                                   Mar. 15, 2021). UVM relies on the following language
of the semester. The “reservation of rights” language may
                                                                   appearing in the “terms of use” section of that webpage:
be admissible as some evidence that the implied contract
                                                                   “This Site is provided as is and as available, without any
in place at the start of the semester included authority to
                                                                   warranties of any kind, either express or implied.... UVM
adjust the manner of instruction. The court is ruling only
                                                                   does not represent or warrant that the Site or its content
that the terms of the implied contract, including discretion
                                                                   will be accurate, reliable, error-free, or uninterrupted ....” Id.
to change and adjust to unexpected circumstances, is a fact-
                                                                   According to UVM, that language “expressly disclaims all
bound determination which cannot be determined as a matter
                                                                   warranties and intent to create a contract.” (Doc. 12 at 9.)
of law through dismissal of the complaint.

                                                                   The parties disagree over whether the court can properly
                                                                   consider the quoted language under           Rule 12(b)(6).
     b. “Educational and Financial Considerations”
                                                                   Plaintiffs contend that their complaint does not refer to the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            12
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 14 of 18 PageID #: 1354
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

“terms of use” webpage and that they did not rely on it            In contrast to “clickwraps”—which typically require users to
when they were drafting the complaint. They further assert         click an “I agree” box after being presented with a list of terms
that there is no indication in the complaint that the webpage      or conditions of use—“browsewrap” agreements “involve
might have been incorporated into the parties’ contract.           terms and conditions posted via hyperlink, commonly at
(Doc. 24 at 7–8.) And they suggest that the document has           the bottom of the screen, and do not request an express
not been “authenticated,” that the information it contains is
                                                                   manifestation of assent.”     Nicosia, 834 F.3d at 233.
not generally known, and that it is “reasonably capable of
                                                                   “In determining the validity of browsewrap agreements,
being questioned.” (Id. at 7.) UVM maintains that, since the
                                                                   courts often consider whether a website user has actual or
complaint relies on and quotes the UVM website, the “terms
of use” webpage may properly be considered. (See Doc. 12           constructive notice of the conditions.”  Id. “Whether there
at 4 n.3.)                                                         was notice of the existence of additional contract terms
                                                                   presented on a webpage depends heavily on whether the
The court concludes that it is irrelevant whether Plaintiffs       design and content of that webpage rendered the existence of
relied on the “terms of use” webpage when drafting the             terms reasonably conspicuous.”         Id.
complaint. Since the webpage is a publicly available UVM
policy statement, the court may take notice of it. See Force       The court concludes that is unnecessary to perform that
v. Facebook, Inc., 934 F.3d 53, 59 n.5 (2d Cir. 2019) (since       “reasonably conspicuous” inquiry. The quoted language
their authenticity was not in question, Facebook's publicly-       cannot bar consideration of the statements on the “campus
available terms of service were subject to judicial notice);       life” webpage in determining the terms of the parties’
                                                                   contract. All of the statements on the “terms of use” webpage
   Nicosia v. Amazon.com, Inc., 834 F.3d 220, 234 (2d Cir.
                                                                   that UVM quotes—that the UVM website is provided “as is
2016) (Amazon.com “Order Page” and “2012 Conditions
                                                                   and as available,” the disclaimer of “warranties of any kind,”
of Use,” although not attached to the complaint, were
                                                                   and the statement that “UVM does not represent or warrant
“part of the contract incorporated into the complaint by
                                                                   that the Site or its content will be accurate, reliable, error-free,
reference”);     Lowell v. Lyft, Inc., 352 F. Supp. 3d 248,        or uninterrupted”—relate to the performance or functionality
263 n.5 (S.D.N.Y. 2018) (“Courts may take judicial notice of       of the website, not the legal effect that statements on the
public[ly] available websites when the authenticity is not in      website may have on the terms of the contract between UVM
dispute.”). Plaintiffs do not elaborate on their assertion that    and UVM students.
UVM's “terms of use” webpage has not been authenticated,
the information therein is “not generally known,” and that         For all of the above reasons, the court concludes that UVM
it is “reasonably capable of being questioned.” (Doc. 24 at        has failed to show any basis for dismissal of Plaintiffs’ breach-
7.) The court need not address such “boilerplate” evidentiary      of-contract and unjust-enrichment claims for tuition refunds.
objections. See Granlund v. Burbank Hill Cmty. Ass'n, No.
SACV 19-01439JVS(KESx), 2020 WL 5498075, at *4 (C.D.
Cal. Aug. 5, 2020) (additionally noting that “[c]ourts have        III. Housing and Meal Claims
found it proper to take judicial notice of a party's own website   Plaintiffs seek refunds of sums they paid for housing (Counts
pursuant to Fed. R. Evid. 201”).                                   II and V) and meals (portions of Counts III and VI) on breach-
                                                                   of-contract and unjust-enrichment theories. UVM argues that
 *13 Apart from their argument that the court should not even      those claims should be dismissed because of exculpatory
consider the “terms of use” webpage, Plaintiffs advance two        provisions and reservations-of-rights in the Housing and Meal
arguments for their position that the disclaimers on that page     Plan Contract. Plaintiffs do not dispute that the complaint
do not aid UVM. First, they assert that, notwithstanding the       refers to statements in the Housing and Meal Plan Contract.
disclaimers, the statements on the “Campus Life” webpage           (See Doc. 24 at 8 n.2.) The court proceeds to examine
“were published by Defendant, and therefore, are considered        the language upon which UVM relies, beginning with the
part of its contract with Plaintiffs as a matter of law” under     “Emergency Closing” provision referenced in the complaint.
Reynolds and other cases. (Doc. 24 at 17.) Second, Plaintiffs      (Doc. 1 ¶¶ 26–27.)
argue that the disclaimers on the “terms of use” webpage are
unenforceable “browsewrap” agreements. (See id. at 17–18.)         As noted above, the “Emergency Closing” provision in the
                                                                   Housing and Meal Plan Contract states:



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               13
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 15 of 18 PageID #: 1355
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

                                                                   The Housing and Meal Plan Contract does not include any
                                                                   separate “definitions” section defining “closure” for purposes
             In the event that the University of                   of the “Emergency Closing” provision. And the provision's
             Vermont closes due to a calamity or                   reference to “the University of Vermont” closing is not a
             catastrophe beyond its control that                   model of clarity—read in isolation, that phrase might suggest
             would make continued operation of                     closure of the entire campus and all university functions and
             student housing infeasible, such as a                 operations.
             natural disaster, a national security
             threat, or widespread pandemic flu,                   But when read in context of the full “Emergency Closing”
             room and meal plan fees will not be                   provision, the court concludes that “closure” unambiguously
             refunded.                                             refers to closure of the facilities necessary to provide student
                                                                   housing and meals. The subsequent text specifies that the
                                                                   “closure” must be “due to a calamity or catastrophe beyond
                                                                   [UVM's] control that would make continued operation of
(Id. ¶ 27.) In opposition to Plaintiffs’ assertion that UVM “has
                                                                   student housing infeasible, such as ... widespread pandemic
not closed” (Doc. 1 ¶ 27) and that the “Emergency Closing”
                                                                   flu.” (Doc. 1 ¶ 27.) In addition, this provision appears in a
provision does not apply, UVM maintains that the provision
                                                                   contract that pertains to housing and meals; that fact provides
refers to UVM's physical campus and that UVM “did in
                                                                   further support for the conclusion that the relevant “closure”
fact effectively close.” (Doc. 12 at 15.) In support of the
                                                                   is closure of UVM's housing and food-service facilities.
latter proposition, UVM points to instances in the complaint
itself where Plaintiffs allege that UVM “was effectively
                                                                [17] This conclusion makes it unnecessary to consider or
closed” (Doc. 1 ¶ 36) and that “most UVM buildings were
                                                               review the other provisions that UVM has cited. UVM is
closed” (id. ¶ 39). In support of the former proposition, UVM
                                                               entitled to dismissal of Plaintiffs’ breach-of-contract claims
argues that the “Emergency Closing” provision's language
                                                               for room and meal plan fees because the “Emergency
necessarily refers to closure of the physical campus because
                                                               Closing” provision in the parties’ contract unambiguously
that provision appears in the context of a contract for housing
                                                               specifies that such fees will not be refunded in the
and dining facilities—i.e., physical facilities.
                                                               circumstances that are present here. As part of an express
                                                               contract on the subject matter, the “Emergency Closing”
 *14 [13]        [14]     [15] The goal of courts interpreting
                                                               provision is “highly relevant in determining whether denying
contracts governed by Vermont law is “to effectuate the
                                                               further payment ... is unjust.” Kwon v. Edson, 2019 VT 59, ¶
parties’ intent as expressed in their writing, according,
                                                               57, 210 Vt. 557, 217 A.3d 935 (alteration in original) (quoting
whenever possible, to the plain meaning of the contract
language.” Besaw, Trustee of Revocable Living Trust of Ernest      DJ Painting, Inc. v. Baraw Enters., Inc., 172 Vt. 239,
P. Giroux v. Giroux, 2018 VT 138, ¶ 21, 209 Vt. 388, 205       243, 776 A.2d 413, 417 (2001)). The court concludes that
A.3d 518. The court endeavors to “ ‘form a harmonious          this contractual language specifically allocated the risk of
whole from the parts,’ recognizing that ‘an interpretation     loss due to widespread pandemic flu, and therefore denying
which harmonizes all parts of the contract is preferable to    further payment (or refund) of these costs is not unjust. UVM
an interpretation which focuses on one provision heedless      is therefore also entitled to dismissal of Plaintiffs’ unjust-
of context.’ ” Id. ¶ 27 (quoting In re Verderber, 173 Vt.      enrichment claims for room and meal plan fees.
612, 615, 795 A.2d 1157, 1161–62 (2002) (mem.)). Only if
the language is ambiguous—“meaning that reasonable people
could understand it differently”—does the court look beyond    IV. Fee Claims
the four corners of the writing to understand its meaning.     Finally, Plaintiffs allege that UVM “failed to offer students a
                                                               refund of any of the fees they paid for the semester that were
   Sutton v. Vt. Reg'l Ctr., 2019 VT 71A, ¶ 66, 238 A.3d 608.  unused or for which they had not received a benefit.” (Doc. 1
                                                               ¶ 37.) According to Plaintiffs, examples of such fees are “the
 [16] Because Plaintiffs concede that the complaint expressly comprehensive fees and parking fees.” (Id. ¶ 38.) Plaintiffs
refers to statements in the Housing and Meal Plan Contract     seek compensation for the fees paid on breach-of-contract and
(Doc. 24 at 8 n.2), the court has reviewed the full text of    unjust-enrichment theories (portions of Counts III and VI).
the contract that appears in the record at Document 13-6.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            14
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 16 of 18 PageID #: 1356
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

UVM argues that Plaintiffs have failed to state a                  that the complaint does not allege that UVM stopped
plausible claim for refund of either a “parking” fee or a          providing instruction or course credit and does not include
“comprehensive” fee. (Doc. 12 at 17.) As to the parking fee,       any allegation as to whether UVM charges a different
UVM asserts that Plaintiffs have alleged only that “students”      comprehensive fee depending on whether students are
paid such fees without receiving a refund, but that the named      enrolled in online or in-person classes. (See Doc. 12 at 17.)
plaintiffs, Nilay Patel and Rachel Gladstone, have not alleged     Second, UVM asserts that the court should consider UVM's
that they are among that group of students. Regarding the          “Refund and Bill Adjustment Policy,” which according to
comprehensive fee, UVM maintains that it continued to              UVM provides for no refunds after more than 14 days
provide instruction and course credit in the second half of the    following the semester add/drop deadline. (Doc. 12 at 18; see
spring 2020 semester, and that Plaintiffs have not alleged that    also Doc. 13-7 (copy of purported policy).)
UVM charges a different comprehensive fee depending on
whether students are enrolled in online or in-person classes.      The court rejects UVM's contention in its reply that Plaintiffs
(Id. at 17–18.)                                                    have waived their comprehensive-fee claims by failing to
                                                                   respond to UVM's arguments on that issue. (See Doc. 27 at
                                                                   9.) In their opposition brief, Plaintiffs object to the court's
   A. Parking Fees                                                 consideration of the “Refund and Bill Adjustment Policy”
 *15 [18] In their opposition brief, Plaintiffs assert that they
“did, in fact, make [the] allegation” that they paid parking       in the    Rule 12(b)(6) context; they suggest that the policy
fees for the spring 2020 semester. (Doc. 24 at 26.) UVM            has “not been authenticated”; that the policy “is not generally
encourages the court to refer to correspondence between the        known”; and that the source is “reasonably capable of being
parties in the weeks after Plaintiffs’ opposition brief related    questioned.” (Doc. 24 at 7.) And Plaintiffs insist that they
to the issue of parking fees. (See Doc. 28.) The court declines    have stated plausible claims for refund of the comprehensive
that invitation and confines itself to reviewing the allegations   fee (or a portion of it) because “most UVM buildings
in the complaint. The court proceeds to consider UVM's             were closed, and all student activities were canceled for the
argument that the complaint lacks allegations that Nilay Patel     remainder of the Spring 2020 semester.” (Id. at 26.)
and Rachel Gladstone personally paid any parking fees, and
that the absence of such allegations defeats their claim under     The court concludes that it may properly take notice of the
Vermont law and any claim they might have to standing as           UVM “Refund and Bill Adjustment Policy” for the same
class representatives. (See Doc. 27 at 10.)                        reasons that it may properly take notice of UVM's “terms
                                                                   of use” webpage. See supra. The policy sets a schedule for
In the court's view, it is unclear from the text of the            refund of the comprehensive fee in cases where a student
complaint alone whether Nilay Patel and Rachel Gladstone           cancels or withdraws from UVM, is suspended, or dismissed.
paid parking fees for the spring 2020 semester. Since UVM's        (Doc. 13-7 at 2.) Plaintiffs do not allege that any of those
argument depends on its reading of the complaint as lacking        circumstances are present here. No other provision in the
allegations that they paid such fees, the court concludes that     “Refund and Bill Adjustment Policy” indicates that a refund
it is preferable to get clarification before delving into the      might be available save for the following:
legal issues that UVM raises. The court accordingly directs
                                                                     Emergency Provisions
Plaintiffs to provide a more definite statement within 10
days as to their parking-fee claims that specifically indicates      The University of Vermont[ ] reserves the right, in the case
whether Nilay Patel and Rachel Gladstone (or anyone on their         of natural disaster, pandemic flu or other acts of God, where
behalf) paid parking fees for UVM's spring 2020 semester.            the University must cease operation for a single semester
See Straker v. Metropolitan Transit Auth., 333 F. Supp. 2d 91,       or significant portion of a semester, to modify this existing
103 (E.D.N.Y. 2004) (court may order more definite statement         policy. The modified refund policy would be determined by
under    Fed. R. Civ. P. 12(e) on its own initiative).               the University administration and approved by the Board
                                                                     of Trustees.

   B. Comprehensive Fee                                            (Id. at 4.) Here, even assuming that UVM “cease[d]
 [19] UVM argues that Plaintiffs’ comprehensive-fee claim          operation” under that provision, the complaint includes no
is not plausible for two reasons. First, UVM asserts               allegations that the comprehensive fee refund policy was
                                                                   modified. Presumably if it had been modified in Plaintiffs’


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            15
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 17 of 18 PageID #: 1357
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

                                                                has failed to show any basis for dismissal of Plaintiffs’ breach-
favor, Plaintiffs would not be bringing the comprehensive-
                                                                of-contract and unjust-enrichment claims for tuition refunds
fee claim. Absent such modification, the court concludes that
                                                                (Counts I and IV). UVM is entitled to dismissal of Plaintiffs’
the “Refund and Bill Adjustment Policy”—like the Housing
                                                                breach-of-contract and unjust-enrichment claims for housing
and Meal Plan Contract—is integral to the parties’ contract
                                                                (Counts II and V) and meal plan refunds (the portions of
and unambiguously specifies that the comprehensive fee will
                                                                Counts III and VI concerning amounts paid for meals). UVM
not be refunded in the circumstances that are present here.
                                                                is also entitled to dismissal of the portions of Counts III and VI
The court similarly concludes that this provision allocated
                                                                that concern the comprehensive fee. The court reserves ruling
the risk of loss due to widespread pandemic flu, and denying
                                                                on the portions of Counts III and VI that concern parking fees,
a refund of the comprehensive fee is not unjust. UVM is
                                                                and directs Plaintiffs to provide a more definite statement
entitled to dismissal of Plaintiffs’ breach-of-contract and
                                                                within 10 days as to those claims that specifically indicates
unjust-enrichment claims for the comprehensive fee. 4
                                                                whether Nilay Patel and Rachel Gladstone (or anyone on their
                                                                behalf) paid parking fees for UVM's spring 2020 semester.

                        Conclusion
                                                                All Citations
 *16 UVM's Motion to Dismiss (Doc. 11) is GRANTED IN
PART, DENIED IN PART, and RESERVED IN PART. UVM                 --- F.Supp.3d ----, 2021 WL 1049980




                                                        Footnotes


1      The complaint lists the URL for this webpage as “https://www.uvm.edu/campus_life.” (Id. ¶ 20 n.1.)
2
       See also   Papelino v. Albany Coll. of Pharmacy of Union Univ., 633 F.3d 81, 93–94 (2d Cir. 2011) (New
       York does not recognize “educational malpractice” claims because public policy disfavors court interference
       with educators’ professional judgment);      Gally v. Columbia Univ., 22 F. Supp. 2d 199, 206–07 (S.D.N.Y.
       1998) (“Where the essence of the complaint is that the school breached its agreement by failing to provide an
       effective education, the complaint must be dismissed as an impermissible attempt to avoid the rule that there
       is no claim in New York for ‘educational malpractice.’ ”); Reilly v. Sw. Vt. Supervisory Union, No. 152-4-14
       Bncv, 2016 WL 6662421, at *12 (Vt. Super. Ct. Mar. 31, 2016) (recognizing that the “educational malpractice”
       theory of liability has been rejected in other states); Restatement (Third) of Torts: Physical and Emotional
       Harm § 7 Reporter's Note, cmt. f (2010) (“In the educational-malpractice area, courts have concluded that
       educators have no duty of care to their students, often because of the administrative difficulties in adjudicating
       such claims. Problems exist both in sorting out conduct that is innovative or nontraditional as opposed to
       negligent and in determining the factual cause of a student's educational deficiency.”).
3
       See also       Oyoque v. DePaul Univ., No. 20 C 3431, ––– F. Supp. 3d ––––, ––––, 2021 WL 679231, at
       *2 (N.D. Ill. Feb. 21, 2021) (“Though portions of the plaintiffs’ allegations can be read as talking about the
       value of online instruction, at its core the complaint's focus is breach of contract ....”); Hassan v. Fordham
       Univ., No. 20-CV-3265 (KMW), ––– F. Supp. 3d ––––, ––––, 2021 WL 293255, at *3 (S.D.N.Y. Jan. 28, 2021)
       (“The Court holds that Plaintiff's claims are not barred by the educational malpractice doctrine, because they
       are sufficiently grounded in whether an alleged promise for educational services was made and breached.”);
       Doe v. Emory Univ., No. 1:20-CV-2002-TWT, 2021 WL 358391, at *4 (N.D. Ga. Jan. 22, 2021) (“Because
       judicial intervention here would not require continuous judicial intrusion, and because a court can properly
       and justly evaluate the dispute, this Court declines the Defendant's invitation to defer to its decision-making
       without assessing the merits of the Plaintiffs’ claims.”); Hiatt v. Brigham Young Univ., No. 1:20-CV-001100-
       TS, ––– F. Supp. 3d ––––, ––––, 2021 WL 66298, at *3 (D. Utah Jan. 7, 2021) (“Plaintiff is not asking the



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           16
 Case 2:20-cv-03843-BMC Document 37-11 Filed 08/04/21 Page 18 of 18 PageID #: 1358
Patel v. University of Vermont and State Agricultural College, --- F.Supp.3d ---- (2021)
2021 WL 1049980

       Court to interfere in BYU's academic or pedagogical choices by requiring BYU to provide in-person education
       or change its methods of instruction. Rather, Plaintiff is asking for a refund of tuition and/or mandatory fees
       for the breach of contract alleged.”); Garland v. W. Mich. Univ., No. 20-000063-MK, 2020 WL 8365183, at
       *––––, 2020 Mich. Ct. Cl. LEXIS 7, at *9–10 (Mich. Ct. Cl. Sept. 15, 2020) (university moved for summary
       disposition of breach-of-contract and unjust-enrichment claims arising out of university's transition to online
       learning due to COVID-19; court concluded that allowing claims to proceed would not interfere with academic
       autonomy); Waitt v. Kent State Univ., No. 2020-00392JD, 2020 WL 5894543, 2020 Ohio Misc. LEXIS 143
       (Ohio Ct. Cl. Sept. 28, 2020) (university moved to dismiss breach-of-contract and unjust-enrichment claims
       arising out of its decision to close buildings and switch to remote learning due to COVID-19; court concluded
       that the complaint did not present a claim of “educational malpractice”).
4      The policy also has potential application to tuition refund claims. This issue was not addressed by the parties.


End of Document                                             © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         17
